IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11
ASHINC Corporation, ef al', Case No. 12-11564 (CSS)
(Jointly Administered)
Debtors.
CATHERINE E. YOUNGMAN, LITIGATION Adv. Proc, No. 13-50530 (CSS)

TRUSTEE FOR ASHINC CORPORATION, ET.
AL., AS SUCCESSOR TO THE OFFICIAL
COMMITTEE OF UNSECURED CREDITORS OF
ASHINC CORPORATION, AND IPS AFFILIATED
DEBTORS

Plaintiff,

BDCM OPPORTUNITY FUND IJ, LP, BLACK
DIAMOND CLO 2005-1 LTD., and SPECTRUM
INVESTMENT PARTNERS, L.P.,

Intervenors,
v.

YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
and YUCAIPA AMERICAN ALLIANCE
(PARALLEL) FUND I, L.P.,

 

Defendants.

 

| The Debtors in these cases, along with the federal tax identification number (or Canadian business number
where applicable) for each of the Debtors, are: ASHINC Corporation (f/k/a Allied Systems Holdings, Inc.) (58-
0360550); AAINC Corporation (f/k/a Allied Automotive Group, Inc.} (XX-XXXXXXX}; AFBLLC LLC (ffk/a Allied
Freight Broker LLC) (XX-XXXXXXX); ASCCO (Canada) Company (fk/a Allied Systems (Canada} Company} (90-
0169283); ASLTD L.P. (i/k/a Allied Systems, Ltd, (L.P.) (XX-XXXXXXX); AXALLC LLC (f/k/a Axis Areta, LLC} (45-
5215545); AXCCO Canada Company (f/k/a Axis Canada Company) (875688228); AXGINC Corporation (fk/a Axis
Group, Inc.) (XX-XXXXXXX); Commercial Carriers, Inc, (8-0436930)}; CTSINC Corporation (fk/a CT Services, Inc.)
(XX-XXXXXXX); CTLLC LLC (f/k/a Cordin Transport LLC) (XX-XXXXXXX)}; FJ. Boutell Driveway LLC (38-0365 100);
GACS Incorporated (XX-XXXXXXX); Logistic Systems, LLC (XX-XXXXXXX); Logistic Technology, LLC (XX-XXXXXXX);
QAT, Inc. (XX-XXXXXXX); RMX LLC (XX-XXXXXXX); Transport Support LLC (XX-XXXXXXX); and Terminal Services
LLC (XX-XXXXXXX). The location of the Debtors’ corporate headquarters and the Debtors’ address for service of
process is 2302 Parklake Drive, Bldg. 15, Ste. 600, Atlanta, Georgia 30345.

 
 

CATHERINE E. YOUNGMAN, LITIGATION Adv. Pro. No. 14-50971 (CSS)
TRUSTEE FOR ASHINC CORPORATION, ET AL.,
AS SUCCESSOR TO BDCM OPPORTUNITY
FUND I, LP, BLACK. DIAMOND CLO 2005-1
LTD., SPECTRUM INVESTMENT PARTNERS,
L.P., BLACK DIAMOND COMMERCIAL
FINANCE, L.L.C., as co-administrative agent, and
SPECTRUM COMMERCIAL FINANCE LLC, as
co-administrative agent,

Plaintiff,
v.

-YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
and YUCAIPA AMERICAN ALLIANCE
(PARALLEL) FUND L, LP.,

Defendants.

 

 

JUDGMENT

WHEREAS, the Honorable Christopher 8. Sontchi, Chief United States Bankruptcy
Judge of the United States Bankruptcy Court for the District of Delaware, issued an Order dated
May 4, 2021 (the “Order,” 13-50530, D.L 826; 14-50971, D.I. 564), granting in part and
denying in part the motion for summary judgment of Plaintiff Catherine E. Youngman, as
Litigation Trustee for ASHINC Corporation and related debtors (the “Litigation Trustee’s
Motion”), and granting in part and denying in part the motion for the summary judgment of
Defendants Yucaipa American Alliance Fund I, L.P. and Yucaipa American Alliance (Parallel)
Fund I, L.P. (“Yucaipa’s Motion”);

WHEREAS, the Order was based upon the Court’s Opinion dated May 4, 2021 (the
“Opinion,” 13-50530, DI. 825; 14-50971, DI. 563);

WHEREAS, Yucaipa American Alliance Fund I, L.P. and Yucaipa American Alliance

(Parallel) (together “Yucaipa”) submitted Objections to the Bankruptcy Court’s May 4, 2021
2

 
Summary Judgment Opinion and Order [Federal Rule of Bankruptcy Procedure] on May 18,
2021 (the “Rule 9033 Objections” 13-50530, DJ. 828; 14-50971, D.I. 566);

WHEREAS, the Trustee submitted a Proposed Form of Judgment on May 18, 2021 (13-
50530, D.I. No. 829; 14-50971, D.T. No. 567);

WHEREAS, Yucaipa submitted an Objection to the Entry of Judgment and Additional
Objections to the Proposed Form of Judgment Submitted by the Litigation Trustee; Request for
Stay in the Alternative (the “Proposed Judgment Objections”) (13-50530, D.L. 830, 14-50971,
D.I. 568);

WHEREAS, the Trustee submitted a Response to: (1) Yucaipa’s Objections to
Summary Judgment Opinion and Order, Entry of Judgment, and Proposed Form of Judgment,
and (2) Questions from the Court (the “Trustee Responses” 13-50530, DI. 836, 14-50971, D.1.
574);

WHEREAS, Yucaipa submitted Defendants Yucaipa American Alliance Fund L.L.P.
and Yucaipa American Alliance (Parallel) Fund L.L.P.’s Reply in Further Support of Its
Objections to the Entry of Judgment (“Yucaipa’s Reply” 13-50530, DI, 838, 14-50971, D.1.
576);

WHEREAS, the Court, having issued the Opinion and Order granting in part and
denying in part certain of the Litigation Trustee’s claims and awarding damages to the Litigation
Trustee, and having reviewed and considered the Rule 9033 Objections, the Proposed Judgment
Objections, the Trustee Responses, and Yucaipa’s Reply it is,

HEREBY ORDERED, ADJUDGED, AND DECREED that, for the reasons set forth

in the Opinion, Judgment shall be entered, as follows:

 

 
1. The Litigation Trustee, having an address at 49 Market Street, Morristown, New
Jersey 07960, shall have judgment against Yucaipa, having an address at 9130 West Sunset
Boulevard, Los Angeles, California 90069, on the Litigation Trustee’s Motion on Estate Claim 5
(Breach of Contract), in the amount of $57,356,044, plus prejudgment interest at the applicable
New York simple interest rate of 9% per annum from August 31, 2009, through the date this
judgment is entered in the amount of $60,983,814, making the total of the award and pre-
judgment interest the amount of $118,339,858, with post-judgment interest accruing until the
payment of the judgment is complete.

2. The Court enters judgment on behalf of the Litigation Trustee and against
Yucaipa on the Litigation Trustee’s Motion on Estate Claims 10 (Constructive Fraudulent
Transfers), 11 (Constructive Fraudulent Transfers), and 13 (Disallowance of Claims), in the
amount of $7,038,711, plus prejudgment interest in the amount of $7,053,387, based on quarterly
compounded interest at the average Federal Reserve discount rate between the date of each
transfer and the date this judgment is entered plus 5.0%, calculated from the date of each transfer
through the date this judgment is entered, making the total of the award and pre-judgment
interest the amount of $14,092,099, with post-judgment interest accruing until the payment of the
judgment is complete.

3, The Court enters judgment on behalf of Yucaipa and against the Trustee on the
Litigation Trustee’s Motion on Lender Claim 4 (Tortious Interference), and on Yucaipa’s Motion
on Estate Claim 3 (Recharacterization), Estate Claim 4 (Specific Performance), and Estate Claim
6 (Specific Performance).

FURTHER ORDERED, ADJUDGED AND DECREED that there is no just reason to

delay entry of this Judgment pursuant to Federal Rule of Civil Procedure 54(b), made applicable

 
to the above-captioned adversary proceedings by Federal Rule of Bankruptcy 7054. Among
other reasons, the litigation history between the parties has been long and arduous, spanning over
8 years, with long delays that have now resulted in the Trustee’s reasonable concerns about the
solvency of Yucaipa. Moreover, the claims upon which this Judgment is being entered are
severable and distinct from the claims and issues remaining for trial, and there are no pending
counterclaims that could result in a set-off against this Judgment.

Dated: June 23, 2021

 

 

Christopher 8. Sontchi
Chief United States Bankruptcy Judge
